Case 1:20-cv-02831-RPK-RML Document 17 Filed 07/08/20 Page 1 of 2 PageID #: 464




                                                                       July 8, 2020


 Hon. Rachel P Kovner
 United States District Court
 Eastern District of New York
 225 Cadman Plaza E
 Brooklyn New York 11201

        RE:             Whitaker et al. v. BBF Partners, LLC et al.
        Case No.        1:20-cv-02831-RPK-RML

 Dear Judge Kovner,

         This firm represents BBF Partners, LLC Day to Day Funding, LLC and Rapid Cap, Inc.
 (collectively “Defendants”) in the aforementioned action.

         On Tuesday June 30, 2020 and Wednesday July 1, 2020, we appeared along with several
 attorneys for the Plaintiffs in this matter, for a telephonic conference with Your Honor regarding
 the Plaintiffs’ request for a preliminary injunction pending the outcome of their Motion filed by
 Order to Show Cause.

         Notably, on these calls Your Honor requested and Plaintiffs’ counsel agreed to submit an
 Order to Your Honor for signature laying out the “consented TRO” that was discussed. In the first
 instance, the Court directed that the Plaintiffs continue to make the daily payments to the Plaintiffs
 in accordance with the various underlying agreements, in to a Third-Party Escrow Account. Until
 such escrow account was to be located and agreed upon, the Court directed that the Plaintiffs make
 the daily payments in to the escrow account of their local Attorneys Calgani & Kanefsky LLP.

        However, although a full week has passed since these conferences, the Plaintiffs have failed
 to comply with a single directive from this Court. Counsel for the Plaintiffs continues to refuse to
 confirm, or deny whether or not payments are being made to their escrow account, and we have
 by no means come to an agreement regarding a third party escrow company, as none were ever
 proffered to counsel for Defendants.

        Moreover, Counsel for the Plaintiffs have failed to submit an order to Your Honor in
 accordance with the consented TRO. Although, a Draft Order has been requested by counsel for
 Defendants on no less than three occasions, all requests have been ignored.

        Due to Plaintiffs’ failure to comply with the Court’s directive, and their failure to inform
 us when they will begin to be in compliance with the Court’s directive, we felt we were left with
 no choice but to inform the Court of their willful disregard of the Courts Order.
Case 1:20-cv-02831-RPK-RML Document 17 Filed 07/08/20 Page 2 of 2 PageID #: 465




        Based on the foregoing, it is respectfully requested that the Court deny Plaintiffs’
 application for the Preliminary Injunction.

         We thank the Court for Your Honor’s time and consideration with regards to this matter.
 If there are any questions or comments please do not hesitate to contact the undersigned at your
 convenience.

 Sincerely,

 ____________________
 Ariel Bouskila, Esq.
 212-729-1477x301
 ari@bblawpllc.com
